AMENDMENT TO BRADLEY WELLS EMPLOYMENT AGREEMENT

 

This Amendment shall amend and modify that certain agreement entitled “Bradley
Wells – Employment Agreement” dated 6-1-2002.  This Amendment shall be
retroactively effective as of 6-1-2002.

 

Section 4 “Other Compensation” is not totally voided and therefore retains the
monthly over-ride of 0.1%[.001] of the gross commissions received by CFS and 3%
of the pre-tax net income earned by CFS for the previous month will be paid to
the employee. Also the Employee will continue to receive annually the
40,000[post split] transferable options upon satisfactory good faith annual
review of the Employees performance.

 

            Section 4 – Other Compensation.

 

I           Compensation in Arrears and for Amendment Consideration

 

Effective and payable on or before December 31, 2004, Bradley Wells (the
“Employee”) shall receive the following compensation from Integrity Mutual
Funds, Inc., formerly known as ND Holdings, Inc. (the “Employer”) in partial
fulfillment with respect to Section 4 of the previous contract dated June 1,
2002.

 

1.)               Twelve Thousand Five Hundred Dollars ($12,500) as a cash
payment

2.)                One Hundred Thousand Shares (100,000) shares of .0001 par
value common stock of Integrity Mutual Funds, Inc. Said shares shall be valued
for Employer’s and Employee’s accounting and tax reporting purposes at fair
market value of the Employer’s common stock as of the date of issue.

3.)               Options to purchase Two Hundred Fifty Thousand Shares of .0001
par value common stock of Integrity Mutual Funds, Inc. (restricted) at a strike
of $1.00 per share.  Said options shall expire October 31, 2014. 

 

II             Recruited Representatives Override

 

            Beginning with any registered representative who becomes registered
with Capital Financial Services, Inc. (“CFS”) on and after May 1, 2004 and
continuing so long as Bradley Wells (the “Employee”) is still employed by
Employer, for each new registered representative (the “Registered
Representative”) who becomes associated with CFS, Brad will be paid 2.5% of
future production [gross dealer concession] per month from date of registration
for a period of 24 months paid monthly. The cash payout will begin for
production in January 2005 paid out the following month and continue for a
24-month period for all reps that came on from May 1, 2004 to December 31,
2004.  All reps that become registered after December 31, 2004 will begin paying
out for production after the first full calendar month continuing for a total of
24 months as per above this section. If a rep terminates before the 24 month
term the override will cease when the 24 month months is up or 90 days after
termination, which ever comes first.

 

 

III.            Termination Compensation

 

In the event that Employee is discharged, with or without cause except
voluntarily, Brad Wells shall be entitled to the following further Compensation:

 

a.       Any cash as described and conditioned in Section II of this Amendment
“Recruited Registered Representative Bonus” not previously received will
continue to be paid to Brad Wells on a monthly basis until all overrides have
been paid per Section II of this amendment.

 

IV.            Employer’s Disposition of CFS

 

In the event of a disposition by Employer of CFS, Employee shall be entitled to
the following items of Compensation 30 days following such disposition:

 

a.       Any cash as described and conditioned in Section II “Recruited
Registered Representative Bonus” not previously received, calculated based upon
the recruited Registered Representatives registered with CFS from May 1, 2004
through the date of disposition by Employer of CFS. Any cash that has not been
paid with respect to this subparagraph a, for purposes of determining the amount
of cash payable to Employee, a 90 day previous production will be used divided
by 3 to get a monthly average that can be used as a monthly production amount to
complete any shortages in the 24 month bonus cash payments.

 

V.            Change of Control of Employer

 

In the event of a change in management and/or control of Employer as a result of
a purchase or other acquisition of such portion of Employer’s voting equity
shares and/or voting proxies enabling a third party entity to take control of
Employer’s Board of Directors, Employee may at his option terminate his contract
and be entitled to the following items of Compensation within 30 days:

 

a.       Any cash as described and conditioned in Section II “Recruited
Registered Representative Bonus” not previously received, calculated based upon
the recruited Registered Representatives registered with CFS from May 1, 2004
through the date of such change in management and/or control of Employer. Any
cash that has not been paid with respect to this subparagraph a, for purposes of
determining the amount cash payable to Employee, a 90 day previous production
will be used divided by 3 to get a monthly average that can be used as a monthly
production amount to complete any shortages in the 24 month bonus cash payments.

 

 

 

 

 

VI.       Death of Employee

 

In the event that Employee dies while employed by Employer or before Brad Wells
has received all compensation per Section III and IV, Employee’s Estate shall be
entitled to the following further Compensation:

 

a.       Any cash as described and conditioned in Section II of this Amendment
“Recruited Registered Representative Bonus” not previously received will
continue to be paid to Brad Wells on a monthly basis until all overrides have
been paid per Section II of this Amendment.

 

VII.     Shares and Options Not Registered

 

Employer and Employee agree that any and all of the shares of .0001 par value
common stock of Integrity Mutual Funds, Inc. are to be issued in a private
transaction, exempt from Federal Securities and Exchange Commission “SEC” or any
state securities commission registration.  Said shares and options shall be
“restricted securities”, subject to sale only under Rule 144 or other exemption
under the rules of the United States Securities Commission and each share
certificate or option document shall bear a restricted legend stating that such
securities are unregistered and subject to restriction on sale.  Employer has
granted no registration rights with respect to the shares or options.

 

Amendment dated this 15th day of December 2004.

 

 

 

Employee

Employer

 

Integrity Mutual Funds, Inc.

/s/Bradley Wells

By: /s/Robert E. Walstad

Bradley Wells

Name: Robert E. Walstad

 

Title: CEO

 